EXHIBIT 12 - STATEMENT RE: COMPUTATION OF RATIOS Florida Community Banks, Inc. Computation of Ratio of Earnings (Loss) to Fixed Charges Year Ended December 31, 2008 2007 2006 (Dollars in thousands) Pretax income (loss) $ (87,186 ) $ 17,323 $ 37,760 Add fixed charges: Interest on deposits 29,169 33,381 29,741 Interest on borrowings 4,001 5,009 4,624 Portion of rental expense representing interest expense 316 66 62 Total fixed charges 33,486 38,456 34,427 Income (loss) before fixed charges $ (53,700 ) $ 55,779 $ 72,187 Pretax income (loss) $ (87,186 ) $ 17,323 $ 37,760 Add fixed charges (excluding interest on deposits): Interest on borrowings 4,001 5,009 4,624 Portion of rental expense representing interest expense 316 66 62 Total fixed charges 4,317 5,075 4,686 Income (loss) before fixed charges (excluding interest ondeposits) $ (82,869 ) $ 22,398 $ 42,446 Ratio of Earnings (Loss) to Fixed Charges Including interest on deposits (1.60 ) 1.45 2.10 Excluding interest on deposits (19.20 ) 4.41 9.06
